State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 24, 2016                    D-19-16
________________________________

In the Matter of ANONYMOUS, an
   Applicant for Admission to
   the Bar.                                 MEMORANDUM AND ORDER
________________________________


Calendar Date:   February 24, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch, Devine and Clark, JJ.

                             __________


Per Curiam.

      Applicant passed the New York State bar exam in July 2012.
After a hearing, this Court's Committee on Character and Fitness
issued a decision recommending disapproval of the application.
Applicant now petitions for an order granting his application for
admission to practice notwithstanding the Committee's decision
(see Rules of the App Div [22 NYCRR] § 805.1 [m]).

      Applicant was disbarred in New Jersey in 2006 for knowingly
misappropriating escrow and client trust funds. The Committee
commended his efforts at rehabilitation but nevertheless
concluded that he does not possess the character and general
fitness requisite for an attorney and counselor-at-law (see
Judiciary Law § 90 [1] [a]).

      We conclude that the Committee acted in accordance with the
relevant Court rule (see Rules of the App Div [22 NYCRR] § 805.1)
and made a reasonable decision based on the record.

      McCarthy, J.P., Egan Jr., Lynch, Devine and Clark, JJ.,
concur.
                        -2-                  D-19-16

ORDERED that the petition is denied.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court